Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00131-CV

                         IN THE INTEREST OF C.G. Jr., a Child

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-02761
                    Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      We order that no costs be assessed against Father as he is indigent.

      SIGNED June 25, 2014.


                                                _____________________________
                                                Marialyn Barnard, Justice